     Case 4:19-cv-01017-P Document 14 Filed 05/27/20            Page 1 of 7 PageID 37



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

RYAN ANTHONY GREER,                           §
(TDCJ No. 02263178)                           §
                                              §
                     Plaintiff,               §
                                              §
v.                                            §      Civil Action No. 4:19-cv-1017-P
                                              §
LARRY FOWLER, Sheriff,                        §
Parker County, Texas, Et Al. ,                §
                                              §
                     Defendants.              §

                 OPINION AND ORDER OF PARTIAL DISMISSAL
                  UNDER 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B)

       This case is before the Court for review of pro-se plaintiff Ryan Anthony Greer’s

(“Greer”) claims under the screening provisions of 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B).

Having reviewed and screened the claims against all defendants as asserted in the complaint,

the Court concludes that Greer’s claim against several defendants must be dismissed under

the authority of these provisions but he may obtain service of his claim against one remaining

defendant.

                                      BACKGROUND

       Greer initiated this suit by filing a form complaint with attachment pages. Complaint

1, ECF No. 1. Although Greer lists Parker County Sheriff Larry Fowler in the style of the

complaint, in the section of the complaint for listing defendants, Greer did not list Sheriff

Fowler, but did list three other Parker County Jail officials —Lieutenant Gibson, Sergeant

Benavides, and Captain Harris. Complaint 3, ECF No. 1. Greer alleges that these three officers
    Case 4:19-cv-01017-P Document 14 Filed 05/27/20              Page 2 of 7 PageID 38



assaulted him after he had complained to another officer and had “knocked on the window

multiple times” after not receiving a chance to call his wife regarding the death of his uncle.

Id. at 6. He alleges that during a “takedown” and placement of handcuffs, Captain Harris

struck his head with his knee causing him to lose blood and sustain headaches. Id. at 6-7. He

seeks for the defendants to be reprimanded and he seeks “restitution.” Id. at 4.       The Court

directed Greer to file a more definite statement to answer the Court’s questions about his

claims, and Greer timely complied. Order, ECF No. 12; More Definite Statement (“MDS”),

ECF No. 13. In response to the Court’s inquiry, Greer acknowledged that Sergeant Benavides

and Lieutenant Gibson each “did nothing other than moving me to the floor and placed

handcuffs on me.” MDS 1, ECF No. 13. He also informed the Court that his claim against

Sheriff Fowler was not based upon any personal involvement by Fowler, but only due to his

role as the “superior officer.” MDS 2, ECF No. 13.

       LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

       Greer is an inmate who has been permitted to proceed in forma pauperis. As a part of

the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A, which

requires a district court to review a complaint from a prisoner seeking relief from a

governmental entity, officer, or employee as soon as possible after docketing. See 28 U.S.C.A.

§ 1915A(a) (West 2019). Because Greer is proceeding in-forma-pauperis, his complaint is

also subject to screening under 28 U.S.C. § 1915(e)(2). Both § 1915(e)(2) and § 1915A

provide for sua sponte dismissal of the complaint or any portion thereof, if it is frivolous,

malicious, fails to state claim upon which relief may be granted, or seeks monetary relief from

                                              2
    Case 4:19-cv-01017-P Document 14 Filed 05/27/20                  Page 3 of 7 PageID 39



a defendant who is immune from such relief. See 28 U.S.C.A. §§ 1915(e)(2)(B) and

1915A(b)(West 2019).

       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when

it is “based on an indisputably meritless legal theory.” Id. at 327. A claim lack an arguable

basis in fact when it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint

fails to state a claim upon which relief may be granted when it fails to plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for

failure to state a claim, plaintiffs must allege facts sufficient to “raise the right to relief above

the speculative level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” nor “a

formulaic recitation of the elements of a cause of action” suffice to state a claim upon which

relief may be granted. Id.

                                             ANALYSIS

       A.      Failure to State a Claim Upon Which Relief May be Granted

               (i)     Sheriff Fowler-No Respondeat Superior–Lack of Facts of Personal
                       Involvement

       In order for a prison official to be found liable under § 1983, the official must have

been personally and directly involved in conduct causing an alleged deprivation of an inmate’s

constitutional rights or there must be a causal connection between the actions of the official

and the constitutional violation sought to be redressed. See Murphy v. Kellar, 950 F.2d 290,


                                                 3
    Case 4:19-cv-01017-P Document 14 Filed 05/27/20              Page 4 of 7 PageID 40



292 (5th Cir. 1992)(“[A] plaintiff bringing a section 1983 action must specify the personal

involvement of each defendant”); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986)

(“In order to successfully plead a cause of action in § 1983 cases, plaintiffs must enunciate

a set of facts that illustrate the defendants’ participation in the wrong alleged”). Greer did

not state any personal involvement of Sheriff Fowler in the complaint. In response to the

Court’s question in the order for a more definite statement, Greer wrote: Sheriff Larry

Fowler’s involvement is not based on his direct involvement with the assault/malicious act,

but with his association with the other defendants in being their ‘Standard Operating

Procedures’ during their day-today activities and responsibilities.” MDS 2, ECF No. 13.

       Thus, Greer has named Sheriff Fowler on a claim that he was responsible for the

subordinate officers. But, to the extent Greer has named Fowler as responsible for the actions

of subordinate officers under a theory of vicarious responsibility or respondeat superior, such

a claim alone is insufficient to state a claim under § 1983.See Ashcroft, 556 U.S. at 676 (2009)

(citing Monell v. New York Dep. of Social Servs., 436 U.S. 658, 691 (1978)); see also Bell

v. Livingston, 356 F. App’x 715, 716-17 (5th Cir. 2009) (recognizing that “[a] supervisor may

not be held liable for a civil rights violation under any theory of respondeat superior or

vicarious liability”). As Greer alleges no personal involvement by Sheriff Fowler, Greer’s

claim against Fowler must be dismissed.

       (ii)   Lieutenant Gibson and Sergeant Benavides did not Employ Excessive Force.

       Greer seeks relief under § 1983 on the basis that the remaining defendants used

excessive force against him while he was apparently a pretrial detainee in the Parker County

                                              -4-
    Case 4:19-cv-01017-P Document 14 Filed 05/27/20                Page 5 of 7 PageID 41



Jail. As a pretrial detainee at the time of the events made the basis of this case, Greer’s rights

flow from the procedural and substantive guarantees of the Fourteenth Amendment. See

Jackson v. Culbertson, 984 F.2d 699, 700 (5th Cir. 1993) (noting that an excessive-force claim

by a pretrial detainee is governed by the Due Process Clause rather than the Eighth

Amendment) (citing Valencia v. Wiggins, 981 F.3d 1440 (5th Cir. 1993). The Supreme Court

has recently recognized “that a pretrial detainee must show only that the force purposefully

and knowingly used against him was objectively unreasonable.” Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015) (abrogating lower courts’ application of Eighth Amendment

excessive force standards in Hudson v. McMillian, 503 U.S. 1 (1992) to pretrial detainees).

“[O]bjective reasonableness turns on the ‘facts and circumstances of each particular case.’”

Id. (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)). The reasonableness of the force

used must be assessed “from the perspective and with the knowledge of the defendant officer”

and with “deference to policies and practices needed to maintain order and institutional

security.” Id. at 2474. Importantly, to state a claim of excessive force under Kingsley, a pretrial

detainee must show that the physical act of which he complains, i.e., the actual force applied,

was intentional, not accidental or negligent:

       That is because, as [the Supreme Court has] stated, “liability for negligently
       inflicted harm is categorically beneath the threshold of constitutional due
       process.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 849 (1998) (emphasis
       added); see also Daniels v. Williams, 474 U.S. 327, 331 (1986) (“Historically,
       this guarantee of due process has been applied to deliberate decisions of
       government officials to deprive a person of life, liberty, or property.”). Thus,
       if an officer’s Taser goes off by accident or if an officer unintentionally trips
       and falls on a detainee, causing him harm, the pretrial detainee cannot prevail


                                                -5-
    Case 4:19-cv-01017-P Document 14 Filed 05/27/20               Page 6 of 7 PageID 42



       on an excessive force claim. But if the use of force is deliberate—i.e.,
       purposeful or knowing—the pretrial detainee’s claim may proceed.

Id. at 2472 (citations modified).

       In his complaint, Greer claims that Lieutenant Gibson and Sergeant Benavides “[took]

me to the ground and put me in handcuffs.” Complaint 3, ECF No. 1. In the order for more

definite statement, the Court asked Greer to provide any additional information if Gibson or

Benavides took action other than moving him to the floor and placing handcuffs on him. Order

3, ECF No. 12. In response, as to each of these defendants, Greer answered that they had done

nothing other than move him to the floor and place him in handcuffs. MDS 1, ECF No. 13.

Such conduct does not meet the requisite standards described above. As the only complained

of conduct by Benavides and Gibson was an objectively reasonable effort to control the

situation, Greer has failed to state a claim that either of these defendants used excessive force

under the Fourteenth Amendment. Such claims must be dismissed.

                             SERVICE OF REMAINING CLAIMS

       The primary focus of Greer’s complaint against the remaining defendant Captain Harris

is that he employed force again him after he was taken to the floor and handcuffed by the

other officers. Greer has alleged facts against Captain Harris that could form an arguable

claim for relief on the basis of an excessive force claim under 42 U.S.C. §1983. Thus, the

Court will allow service of Greer’s claims against the remaining defendant, Captain Harris

through the assistance of the officers of the Court under 28 U.S.C. § 1915(d) and Federal Rule

of Civil Procedure 4(c)(3). See Rochon v. Dawson, 828 F.2d 1107, 1109-1110 (5th Cir.


                                               -6-
   Case 4:19-cv-01017-P Document 14 Filed 05/27/20           Page 7 of 7 PageID 43



1987).1

                           CONCLUSION and ORDER

      It is therefore ORDERED that plaintiff Ryan Anthony Greer’s claims against Sheriff

Fowler, Sergeant Benavides and Lieutenant Gibson are DISMISSED WITH PREJUDICE

under 28 U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(ii).

      SO ORDERED this 27th day of May, 2020.



                                         ______________________________
                                         Mark T. Pittman
                                         UNITED STATES DISTRICT JUDGE




      1
       By separate order issued this same day, the Court will authorize service of process
of Greer’s claims against Captain Harris.

                                           -7-
